ORDER

PER CURIAM.
Defendant, Belinda Allen, appeals from the trial court’s judgment finding her guilty of second-degree trespass in violation of Section 569.150 RSMo. (1994), for which she was fined $100.00.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law.
We affirm the judgment pursuant to Rule 30.25(b).